1                                                      THE HONORABLE THOMAS S. ZILLY

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE

10   ROBERT K. FEY,                                           At Law or In Admiralty

11                                 Plaintiff,                 No. 2:19-CV-01793-TSZ

12                           v.                               [PROPOSED] ORDER GRANTING
                                                              DEFENDANT’S MOTION TO
13   AURIGA/AURORA GENERAL PARTNERSHIP,                       CONTINUE

14                                 Defendant.

15

16             This matter comes before the Court on Defendant’s Motion to Continue. The Court,

17   having reviewed Defendant’s moving papers and supporting declarations, the Plaintiff’s

18   response papers and supporting materials, and the Defendant’s reply papers, finds Defendant’s

19   motion is supported by good cause per Local Rule 16(b)(4) and grants Defendant’s Motion to

20   Continue. The Court modifies the scheduling order as follows:

21

22

23

     {29126-00611369;2}
      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO                             Le Gros Buchanan
      CONTINUE – Page 1                                                                & Paul
                                                                                     4025 delridge way sw
                                                                                            SUITE 500
                                                                                 SEATTLE, WASHINGTON 98106-1271
                                                                                          (206) 623-4990
1                         Event                            Current Date          Proposed Date

2     JURY TRIAL DATE                                  November 30, 2020    October 18, 2021

3     Length of Trial                                  8 days               8 days

4     Deadline for joining additional parties          February 27, 2020    January 21, 2021

5     Deadline for amending pleadings                  May 11, 2020         January 21, 2021

6     Disclosure of expert testimony under FRCP        May 11, 2020         April 19, 2021
      26(a)(2)
7
      All motions related to discovery must be         July 2, 2020         May 20, 2021
8     filed by and noted on the motion calendar
      no later than the third Friday thereafter
9     (see LCR 7(d))

10    Discovery completed by                           August 10, 2020      June 18, 2021

11    All dispositive motions must be filed by and     September 10, 2020   July 26, 2021
      noted on the motion calendar no later than
12    the fourth Friday thereafter (see LCR 7(d))

13    All motions related to expert witnesses (e.g.,   September 17, 2020   August 4, 2021
      a Daubert motion) must be filed by and noted
14    on the motion calendar no later than the
      THIRD Friday thereafter (see LCR 7(d))
15
      All motions in limine should be filed by and     October 29, 2020     September 15, 2021
16    noted on the motion calendar no later than
      the Friday before the Pretrial Conference.
17    (See LCR 7(d)(4))

18    Agreed Pretrial Order due                        November 13, 2020    September 29, 2021

19
      Trial briefs, proposed voir dire questions,      November 13, 2020    September 29, 2021
      proposed jury instructions, and trial exhibits
20
      due

      Pretrial conference to be scheduled by the       November 20, 2020    October 6, 2021
21
      Court
22

23

     {29126-00611369;2}
      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO                          Le Gros Buchanan
      CONTINUE – Page 2                                                             & Paul
                                                                                  4025 delridge way sw
                                                                                         SUITE 500
                                                                              SEATTLE, WASHINGTON 98106-1271
                                                                                       (206) 623-4990
1              SO ORDERED.

2              DATED this __________ day of _______________, 2020.

3

4
                                             THE HONORABLE THOMAS S. ZILLY
5                                            UNITED STATES DISTRICT COURT JUDGE
                                             WESTERN DISTRICT OF WASHINGTON
6

7

8
     Proposed Order presented by:
9    LE GROS BUCHANAN & PAUL
     David C. Bratz, WSBA # 15235
10   Nathan J. Beard, WSBA #45632
     4025 Delridge Way SW, Suite 500
11   Seattle, WA 98106-1271
     T: 206-623-4990
12   F: 206-467-4828
     Email: dbratz@legros.com, nbeard@legros.com
13   Attorneys for Defendant AURIGA/AURORA GENERAL PARTNERSHIP

14

15

16

17

18

19

20

21

22

23

     {29126-00611369;2}
      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO                 Le Gros Buchanan
      CONTINUE – Page 3                                                    & Paul
                                                                         4025 delridge way sw
                                                                                SUITE 500
                                                                     SEATTLE, WASHINGTON 98106-1271
                                                                              (206) 623-4990
1                                             CERTIFICATE OF SERVICE

2                                  I hereby certify that on June 11, 2020, I electronically filed
                          the foregoing with the Clerk of the Court using the CM/ECF system,
3                         which will send notification of such filing to the following:

4                                           Joseph S. Stacey
                                            James P. Jacobsen
5                                           STACEY & JACOBSEN, LLP
                                            4039 – 21st Avenue W., #401
6                                           Seattle, WA 98199
                                            Email: jstacey@maritimelawyer.us
7                                                   jjacobsen@maritimelawyer.us

8                                            Via U.S. Mail
                                             Via Email Transmission
9                                            Via CM/ECF Electronic Filing/E-Service
                                             Via Hand Delivery
10
                                  I certify under penalty of perjury under the laws of the State of
11                        Washington and the United States of America that the foregoing is true
                          and correct.
12
                                   Signed at Shoreline, Washington.
13
                                            s/Nathan J. Beard
14                                          4025 Delridge Way S.W., Suite 500
                                            Seattle, Washington 98106
15                                          Telephone: 206-623-4990
                                            Facsimile: 206-467-4828
                                            nbeard@legros.com
16

17

18

19

20

21

22

23

     {29126-00611369;2}
      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO                                                  Le Gros Buchanan
      CONTINUE – Page 4                                                                                     & Paul
                                                                                                          4025 delridge way sw
                                                                                                                 SUITE 500
                                                                                                      SEATTLE, WASHINGTON 98106-1271
                                                                                                               (206) 623-4990
